As filed with the Securities and Exchange Commission on November 22, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave. P.O. Box 2020 Bloomington, Illinois61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel Bloomington, Illinois61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2014 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. COUNTRY Mutual Funds - Schedule of Investments September 30, 2013 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS - 96.29% Consumer Discretionary - 11.28% Abercrombie & Fitch Co. - Class A $ Comcast Corporation - Class A Gentex Corporation International Game Technology The Jones Group, Inc. Kohl's Corporation Staples, Inc. Target Corporation Twenty-First Century Fox, Inc. - Class A Consumer Staples - 6.92% Anheuser-Busch InBev NV (b) Archer-Daniels-Midland Company CVS Caremark Corporation Energizer Holdings, Inc. Philip Morris International, Inc. Post Holdings, Inc. (a) The Procter & Gamble Company Wal-Mart Stores, Inc. Energy - 12.93% Apache Corporation Chevron Corporation ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Ltd. (b) Financials - 12.21% ACE Ltd. (b) Aflac, Inc. American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Company State Street Corporation Wells Fargo & Company Health Care - 17.37% Baxter International, Inc. Cardinal Health, Inc. Covidien plc (b) Express Scripts Holding Company (a) Johnson & Johnson Laboratory Corporation of America Holdings (a) Medtronic, Inc. Merck & Company, Inc Novartis AG - ADR Pfizer, Inc. Roche Holding AG - ADR St. Jude Medical, Inc. Industrials - 10.16% AECOM Technology Corporation (a) Caterpillar, Inc. Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Ingersoll-Rand plc (b) Joy Global, Inc. Information Technology - 18.99% Apple, Inc. Cisco Systems, Inc. EMC Corporation Google, Inc. - Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation QUALCOMM, Inc. Materials - 1.64% BHP Billiton Ltd. - ADR Monsanto Company Newmont Mining Corporation Telecommunication Services - 2.41% CenturyLink, Inc. Vodafone Group plc - ADR Utilities - 2.38% American Water Works Company, Inc. NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $188,968,270) Principal Amount MORTGAGE-BACKED SECURITIES - 0.01% Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $18,513) (c) $ TOTAL MORTGAGE-BACKED SECURITIES (Cost $18,513) Shares SHORT-TERM INVESTMENTS - 5.28% Money Market Funds - 5.28% Federated Prime Obligations Fund, 0.03% (d) Fidelity Institutional Money Market Portfolio, 0.08% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $14,133,876) TOTAL INVESTMENTS - 101.58% (Cost $203,120,659) LIABILITIES IN EXCESS OF OTHER ASSETS - (1.58)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt plc - Public Limited Company (a) Non-income producing security. (b) Foreign issuer. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2013, the total market value of this security was $18,656, representing 0.01% of total net assets. (d) The rate quoted is the annualized seven-day yield as of September 30, 2013. (e) The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (f) Security Valuation: In valuing a Fund’s assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such value is being determined. If there has been no sale on such exchange on such day, the security is valued at the closing bid price on such day. Securities primarily traded in the NASDAQ Global Market, NASDAQ Global Select Market or the NASDAQ Capital Market for which market quotations are readily available are valued using the Nasdaq Official Closing Price (“NOCP”). If the NOCP is not available, such securities are valued at the last bid price on the day of valuation. Securities traded only in the over-the-counter market are valued at the mean of the current bid and asked prices. Securities other than short-term securities may also be valued on the basis of prices provided by a pricing service when such prices are believed by the Advisor to reflect the fair value of such securities. Short-term investments, such as those with a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair market value. Securities may be valued at fair value as determined in good faith by the Trust’s Board of Trustees. Money market Funds are valued at the reported NAV. The Board of Trustees has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at September 30, 2013 Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stocks - - Mortgage-Backed Securities - - Short-Term Investments - - Total Investments in Securities $ $ $ - $ The Level 2 securities are priced using inputs such as current yields, discount rates, credit quality, yields on computable securities, trading volume and maturity date. The Funds did not invest in any Level 3 investments during the period. The Funds did not have transfers into or out of Level 1 or Level 2 during the period. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services. COUNTRY Mutual Funds - Schedule of Investments September 30, 2013 (unaudited) COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES - 0.82% Countrywide Asset-Backed Certificates 4.931%, 05/25/2032 (a) $ $ 5.183%, 05/25/2036 (a) Green Tree Financial Corporation 6.870%, 01/15/2029 Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 (a) Residential Asset Securities Corporation 5.600%, 06/25/2034 (a) TOTAL ASSET-BACKED SECURITIES (Cost $1,304,716) CORPORATE BONDS - 19.37% AbbVie, Inc. 1.750%, 11/06/2017 Alabama Power Company 5.500%, 10/15/2017 American International Group, Inc. 5.850%, 01/16/2018 Apache Corporation 3.250%, 04/15/2022 Archer-Daniels-Midland Company 5.450%, 03/15/2018 AT&T, Inc. 5.500%, 02/01/2018 Bank of America Corporation 6.975%, 03/07/2037 Barrick International Corporation 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $214,640) (b)(c) Berkshire Hathaway, Inc. 3.750%, 08/15/2021 Boeing Capital Corporation 2.900%, 08/15/2018 BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway Company 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Caterpillar Financial Services Corporation 7.050%, 10/01/2018 Citigroup, Inc. 6.125%, 05/15/2018 The Clorox Company 5.950%, 10/15/2017 ConocoPhillips 6.650%, 07/15/2018 Costco Wholesale Corporation 1.125%, 12/15/2017 CSX Transportation, Inc. 6.500%, 04/15/2014 Devon Energy Corporation 6.300%, 01/15/2019 Diamond Offshore Drilling, Inc. 5.875%, 05/01/2019 Eaton Corporation 8.875%, 06/15/2019 EOG Resources, Inc. 5.625%, 06/01/2019 Ericsson 4.125%, 05/15/2022 (c) General Dynamics Corporation 1.000%, 11/15/2017 General Electric Capital Corporation 5.625%, 05/01/2018 7.125%, 06/15/2022 (a) The Goldman Sachs Group, Inc. 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 Ingersoll-Rand Company 6.015%, 02/15/2028 (c) International Business Machines Corporation 1.250%, 02/08/2018 7.625%, 10/15/2018 JPMorgan Chase & Company 7.900%, 04/30/2018 (a) 4.625%, 05/10/2021 Kimberly-Clark Corporation 6.125%, 08/01/2017 McCormick & Company, Inc. 3.900%, 07/15/2021 Mondelez International, Inc. 6.125%, 02/01/2018 National Australia Bank Ltd. 2.000%, 06/20/2017 (Acquired 06/19/2012 to 07/24/2012, Cost $1,007,524) (b)(c) New York University 5.236%, 07/01/2032 Northern Trust Corporation 3.375%, 08/23/2021 Occidental Petroleum Corporation 1.500%, 02/15/2018 Overseas Private Investment Corporation 0.000%, 11/08/2019 Pepperdine University 5.450%, 08/01/2019 Petrobras International Finance Company 5.375%, 01/27/2021 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 Province of Quebec, Canada 2.750%, 08/25/2021 (c) Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA plc 1.625%, 08/21/2017 (c) SLM Corporation 8.450%, 06/15/2018 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) SunTrust Banks, Inc. 6.000%, 09/11/2017 Time Warner Cable, Inc. 8.750%, 02/14/2019 Transocean, Inc. 7.500%, 04/15/2031 (c) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Technologies Corporation 5.375%, 12/15/2017 University of Chicago 4.760%, 10/01/2023 Verizon Communications, Inc. 5.500%, 02/15/2018 Vessel Management Services, Inc. 4.960%, 11/15/2027 Vodafone Group plc 1.500%, 02/19/2018 (c) Wells Fargo & Company 5.625%, 12/11/2017 Wells Fargo Capital X 5.950%, 12/15/2036 Xstrata Finance Canada 2.450%, 10/25/2017 (Acquired 10/18/2012, Cost $698,824) (a)(b)(c) TOTAL CORPORATE BONDS (Cost $29,105,588) MORTGAGE-BACKED SECURITIES - 14.05% Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Merrill Lynch Commercial Mortgage, Inc. 5.168%, 11/10/2042 (a) Commercial Mortgage Trust 2.752%, 08/15/2045 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 07/10/2044 (Acquired 06/17/2011, Cost $504,107) (b) Federal Home Loan Mortgage Corporation 5.500%, 10/01/2014 6.500%, 03/01/2015 5.000%, 03/01/2023 2.611%, 02/01/2037 (a) 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 3.500%, 07/01/2042 Federal National Mortgage Association 5.500%, 10/01/2013 (f) 6.500%, 05/01/2019 2.685%, 01/01/2020 (a) 5.000%, 05/01/2023 3.500%, 10/01/2027 5.500%, 02/01/2033 1.715%, 05/01/2034 (a) 4.500%, 11/01/2040 4.000%, 02/01/2041 4.000%, 11/01/2041 4.000%, 12/01/2041 Government National Mortgage Association 4.920%, 05/16/2034 4.258%, 09/16/2050 (a) MASTR Alternative Loans Trust 5.000%, 06/25/2015 Morgan Stanley Capital I 5.647%, 06/11/2042 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $38,191) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $175,870) (b) OBP Depositor LLC Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 SBA Tower Trust 2.933%, 12/15/2017 (Acquired 07/26/2012, Cost $500,000) (b) Small Business Administration Participation Certificates 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Wachovia Bank Commercial Mortgage Trust 5.509%, 04/15/2047 Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (Acquired 05/27/2011, Cost $504,081) (b) Wells Fargo Mortgage-Backed Securities Trust 2.503%, 10/25/2033 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $22,839,321) MUNICIPAL BONDS - 20.92% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities System Build America Revenue Bond 4.949%, 11/15/2024 Commonwealth of Massachusetts Build America General Obligation 4.500%, 08/01/2031 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri Highway & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corporation Revenue Bond 6.420%, 11/01/2039 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Ohana Military Commercial LLC 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $932,897) (b) Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligation 5.660%, 03/01/2030 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Transportation Authority Build America Revenue Bond 5.164%, 07/01/2025 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transportation Commission Build America Revenue Bond 5.028%, 04/01/2026 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Washington, MD Suburban Sanitary Commission Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Policy Commission Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $31,508,514) U.S. GOVERNMENT AGENCY ISSUES - 0.90% (d) Federal Farm Credit Bank 3.375%, 08/23/2024 3.250%, 02/01/2027 3.040%, 04/30/2027 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,560,749) U.S. TREASURY OBLIGATIONS - 33.48% U.S. Treasury Inflation Index Bond - 0.51% 0.625%, 02/15/2043 U.S. Treasury Inflation Index Notes - 0.65% 3.000%, 02/28/2017 U.S. Treasury Notes - 32.32% 2.500%, 03/31/2015 0.250%, 05/15/2015 2.125%, 05/31/2015 0.375%, 06/15/2015 1.375%, 11/30/2015 0.250%, 12/15/2015 0.375%, 03/15/2016 0.250%, 05/15/2016 0.500%, 06/15/2016 0.875%, 12/31/2016 0.875%, 01/31/2017 0.875%, 02/28/2017 0.875%, 04/30/2017 0.625%, 08/31/2017 0.625%, 11/30/2017 2.250%, 11/30/2017 0.750%, 12/31/2017 0.750%, 02/28/2018 0.625%, 04/30/2018 1.000%, 05/31/2018 1.375%, 06/30/2018 0.875%, 07/31/2019 1.000%, 08/31/2019 1.000%, 11/30/2019 1.125%, 12/31/2019 1.250%, 02/29/2020 2.125%, 08/15/2021 1.750%, 05/15/2023 2.500%, 08/15/2023 2.875%, 05/15/2043 TOTAL U.S. TREASURY OBLIGATIONS (Cost $55,135,890) SHORT-TERM INVESTMENTS - 10.13% Shares Money Market Funds - 10.13% Federated Prime Obligations Fund, 0.03% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $16,626,482) TOTAL INVESTMENTS - 99.67% (Cost $158,081,260) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.33% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. plc - Public Limited Company (a) The coupon rate shown on variable rate securities represents the rates at September 30, 2013. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2013, the total market value of these securities was $6,264,977, representing 3.82% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of September 30, 2013. (f) Security is priced at amortized cost. (g) The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (h) Security Valuation: In valuing a Fund’s assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such value is being determined. If there has been no sale on such exchange on such day, the security is valued at the closing bid price on such day. Securities primarily traded in the NASDAQ Global Market, NASDAQ Global Select Market or the NASDAQ Capital Market for which market quotations are readily available are valued using the Nasdaq Official Closing Price (“NOCP”). If the NOCP is not available, such securities are valued at the last bid price on the day of valuation. Securities traded only in the over-the-counter market are valued at the mean of the current bid and asked prices. Securities other than short-term securities may also be valued on the basis of prices provided by a pricing service when such prices are believed by the Advisor to reflect the fair value of such securities. Short-term investments, such as those with a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair market value. Securities may be valued at fair value as determined in good faith by the Trust’s Board of Trustees. Money market funds are valued at the reported NAV. The Board of Trustees has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at September 30, 2013 Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2013: Level 1 Level 2 Level 3 Total Fixed Income Asset-Backed Securities $ - $ $ - $ Corporate Bonds - - Mortgage-Backed Securities - - Municipal Bonds - - U.S. Government Agency Issues - - U.S. Treasury Obligations - - Short-Term Investments Money Market Funds - - Total Investments in Securities $ $ $ - $ The Level 2 securities are priced using inputs such as current yields, discount rates, credit quality, yields on computable securities, trading volume and maturity date. The Funds did not invest in any Level 3 investments during the period. The Funds did not have transfers into or out of Level 1 or Level 2 during the period. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title/s/Philip T. Nelson Philip T. Nelson, President Date11/22/13 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Philip T. Nelson Philip T. Nelson, President Date11/22/13 By (Signature and Title)*/s/Alan K. Dodds Alan K. Dodds, Treasurer Date11/22/13 * Print the name and title of each signing officer under his or her signature.
